DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30, filed 11/03/2021 are the subject matter of this Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jim Fox on 12/10/2021.

The application has been amended as follows: 

 Claim 13 is AMENDED as follows –“The method of claim 12, wherein said effective dose of relacorilant is administered the day before, the day of and the day after the of the effective reduced dose of paclitaxel.”—

Claim 15 is AMENDED as follows –“The method of claim 14, wherein said effective dose of relacorilant is administered the day before, the day of and the day after  of the effective reduced dose of nab-paclitaxel.”—

AMENDED as follows –“The method of claim 26, wherein said effective dose of relacorilant is administered the day before, the day of and the day after the of the effective reduced dose of paclitaxel.”--
 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the withdrawal of the pending 35 USC 112 Paragraph B rejection of record, Applicant’s arguments in the interview of 12/10/2021 were persuasive. Please see the corresponding interview summary. 
 Secondly, the claimed methodology to administer a single agent dose of paclitaxel in a dose of 100-120 mg/m2 without any additional anti-cancer agents, followed by co-administration of relacorilant in combination with an effective reduced dose of paclitaxel, wherein the effective reduced dose of paclitaxel is 20-35% of the single agent dose (claims 1-16) or 60-95 mg/m2 paclitaxel (claims 17-30) is not anticipated in the prior art. 
Nor were there teachings or suggestions within the closest prior art of record (Hunt: US2018/0071255 published 03/15/2018; Hunt US2018/0280378 published 10/04/2018) to first administer a conditioning single agent dose of paclitaxel alone, followed by an effective reduced dose of paclitaxel co-administered with relacorilant to treat a neoplastic disorder.  
Applicant has identified a novel and non-obvious dosing methodology of paclitaxel and relacorilant to treat neoplastic disorders in a subject in need and therefore, claims 1-30 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



 


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628